HUSTON, J.
This is an action commenced in justice’s court for the recovery of a balance of account claimed to be due from the defendant to plaintiff. The plaintiff recovered in the justice’s court. An appeal was taken by the defendant to the district court, where the ease was tried de novo to a jury, and the plaintiff again recovered. From the latter judgment, as well as from the order of the district court denying a new trial, ■this appeal is taken.
The facts may be briefly summarized as follows: The plaintiff "in 1890. was running a meat market in the town of Gem, Shoshone county, Idaho, for the firm of Barger & Sears. At this time the defendant was the owner of a miners’ boarding-house in the said town, but was himself employed in the mines, and was renting his boarding-house to different persons — it would seem mostly, if not entirely, to women, who, being strangers in the camp or town, were without credit; and the defendant was in the habit of taking them to the market of said Barger & Sears, and introducing them, telling said Barger & Sears lo *316deliver them wbat they wanted, and charge the same to him (the defendant). It seems that various girls, as the record' states, became tenants of the defendant during the years 1890' and 1891. In the early part of 1891, one Betsey Johnson became the tenant of defendant, and was by the defendant introduced to said Barger & Sears, with the like statement that the-account made by her should be charged to him. Monthly payments were made upon the account by said Betsey Johnson up to the time of her departure from the camp, and thereafter payments were made thereon by the defendant to the amount, of some eighty-five dollars, leaving a balance of $160.17 due-plaintiff as assignee of said Barger & Sears, and it is to recover this sum that this proceeding was instituted.
(June 9, 1897.)
While there is considerable conflict in the evidence, the jury-found — and, we think, properly — in favor of the plaintiff; and,, as is conceded by the appellant in his reply brief, the only question involved is the liability of defendant upon his promise,, as an original undertaking. That question being found by the jury, we are not inclined to disturb their finding. We have-examined carefully the. somewhat .numerous exceptions presented by the appellant, but are unable to say that any error appears in the record which would justify a reversal. The-order and judgment of the district court are affirmed, with, costs.
Sullivan, C. J., and Quarles, J., concur.